 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement is entered as of November 14, 2012, between GROUP
Business Software AG, a German public company (the “Company”) and GBS
Enterprises Incorporated, a Nevada company (the “Lender”).

 

RECITALS

 

WHEREAS, the Company desires to borrow an aggregate of two hundred twenty-seven
thousand eighteen U.S. Dollars and twenty cents ($227,018.20) (the “Principal
Amount”) from the Lender at an annual rate of twenty percent (20%) (the
“Interest Rate”), the Lender is willing to lend the Company the Principal Amount
at the Interest Rate and the Principal Amount will be evidenced by a duly
executed promissory note substantially in the form of Exhibit A attached hereto
(the “Note”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.          Note Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Company agrees to sell to the Lender, and the
Lender agrees to purchase from the Company, the Note substantially in the form
of Exhibit A attached to this Agreement.

 

2.          Closing. Subject to the satisfaction or waiver of the conditions set
forth herein, the purchase and sale of the Note will take place at 10:00 a.m. on
November 14, 2012 at the offices of Baker Botts L.L.P., 30 Rockefeller Plaza,
New York, NY 10112-4498, or at such other time and place as the Company and the
Lender mutually agree upon (which time and place are referred to as the
“Closing”). At the Closing, the Lender will deliver to the Company, as payment
in full for the Note, (a) a check payable to the Company’s order, (b) wire
transfer of funds to the Company, or (c) any combination of the foregoing. At
the Closing, the Company will deliver to the Lender the Note.

 

3.          Conditions to Closing.

 

3.1           Lender’s Obligations. The obligations of the Lender under this
Agreement are subject to the fulfillment or waiver, on or before the Closing, of
each of the following conditions, which waiver may be given by written, oral or
telephone communication to the Company or its counsel:

 

(a)          each of the representations and warranties of the Company contained
in this Agreement shall be true and complete in all material respects on and as
of the Closing;

 

(b)          the Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing and shall have
obtained all approvals, consents and qualifications necessary to complete the
sale described herein; and

 

 

 

 

(c)          the Company shall have executed and delivered to the Lender the
Note.

 

3.2           Conditions to Company’s Obligations. The obligations of the
Company to the Lender under this Agreement are subject to the fulfillment or
waiver on or before the Closing of the following conditions by the Lender:

 

(a)          Each of the representations and warranties of the Lender contained
in this Agreement shall be true and complete in all material respects on and as
of the Closing; and

 

(b)          The Lender shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing and shall have
obtained all approvals, consents and qualifications necessary to complete the
purchase described herein.

 

4.          Representations and Warranties and Covenants of the Company.

 

 

4.1           Representations and Warranties. The Company hereby represents and
warrants to the Lender that the statements in the following paragraphs of this
Section 4.1 are all true and complete as of immediately prior to the Closing,
except as otherwise indicated:

 

(a)          Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of Germany and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted and to execute and deliver this Agreement and the Note
and to perform the provisions hereof and thereof.

 

(b)          Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement, the
performance of the Company’s obligations hereunder, and the authorization,
issuance and delivery of the Note has been taken. This Agreement has been duly
executed and delivered by the Company. This Agreement and the Note, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company enforceable in accordance with their terms.

 

(c)          Valid Issuance. The Note, when issued, sold, and delivered in
accordance with this Agreement, and based in part upon the representations of
the Lender in this Agreement, will be issued in compliance with all applicable
federal and state securities laws.

 

(d)          Noncontravention. The execution, delivery and performance of the
Agreement, the consummation of the transactions contemplated hereby and the
authorization, issuance and delivery of the Note will not result in any
violation of or be in conflict with or constitute, with or without the passage
of time and giving of notice, a default under any judgment, order, writ, decree
or agreement to which the Company is bound, the Company’s organizational
documents or any law, rule or regulation applicable to the Company.

 

2

 

 

(e)          Solvency. (i) The fair value of the property of the Company is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of the Company, (ii) the present fair salable value of
the assets of the Company is not less than the amount that will be required to
pay the probable liability of the Company on its debts as they become absolute
and matured, (iii) the Company does not intend to, and does not believe that it
will, incur debts or liabilities beyond the Company’s ability to pay such debts
and liabilities as they mature and (iv) the Company is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which the Company’s property would constitute an unreasonably small capital.

 

4.2           Covenants. The Company hereby covenants that:

 

(a)          Use of Proceeds. The Company shall not use any portion of the
proceeds received under this Agreement for any purpose other than (i) to pay
trade payables of GROUP Business Software AG in November, 2012 and (ii) for such
other purposes as shall be specified on Schedule A to this Agreement.

 

5.          Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Company that:

 

5.1           Authorization. This Agreement constitutes the Lender’s valid and
legally binding obligation enforceable in accordance with its terms.

 

5.2           Non-contravention. The execution, delivery and performance of the
Agreement and the consummation of the transactions contemplated hereby will not
result in any violation or be in conflict with or constitute, with or without
the passage of time and giving of notice, a default under any judgment, order,
writ, decree or agreement to which the Lender is bound.

 

6.          Miscellaneous.

 

6.1           No Transfers of Notes; Successors and Assigns. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto (or their respective successors and
assigns) any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

6.2           Governing Law; Jurisdiction.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
provisions thereof. The Company irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Lender or any of its affiliates relating in any way to
this Agreement or the Note or the transactions relating hereto or thereto, in
any forum other than the federal or New York State courts located in the County
of New York, State of New York, and any appellate court from any therefrom, and
each of the parties irrevocably and unconditionally submits to the jurisdiction
of such courts and agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the Note against the Company or its properties in the courts of any
jurisdiction.

 

3

 

 

(b)          The Company hereby irrevocably appoints CT Corporation System (the
“Process Agent”), with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011, United States of America, as its agent to receive on its
behalf and its property service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding. Such service
may be made by mailing or delivering a copy of such process in care of the
Process Agent at the Process Agent’s above address, and the Company hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each party hereto also
irrevocably consents to the service of process in the manner provided for
notices in Section 6.5. Nothing in this Agreement shall affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

 

(c)          The Company irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the Note in any court referred to in paragraph (a)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)          To the extent that the Company has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Company hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under this Agreement and the Note.

 

6.3           Judgment Currency.

 

(a)          If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or under the Note in U.S. dollars into
another currency, the rate of exchange used shall be that at which, in
accordance with normal, reasonable banking procedures, the Lender could purchase
U.S. dollars with such other currency in New York City on the business day
preceding that on which final judgment is given.

 

4

 

 

(b)          The obligations of the Company in respect of any sum due to the
Lender hereunder or under the Note shall, notwithstanding any judgment in a
currency other than U.S. dollars, be discharged only to the extent that on the
business day following receipt by the Lender of any sum adjudged to be so due in
such currency, the Lender may, in accordance with normal, reasonable banking
procedures, purchase U.S. dollars with such other currency. If the amount of
U.S. dollars so purchased is less than the sum originally due, in U.S. dollars,
the Company agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender or the person to whom such obligation was owing against such loss. If the
amount of U.S. dollars so purchased is greater than the sum originally due, the
Lender agrees to return the amount of any excess to the Company (or to any other
person who may be entitled thereto under applicable law).

 

6.4           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or other electronic imagining means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

6.5           Notices. Any notice required or permitted under this Agreement or
the Note shall be in writing, and shall be personally delivered, or shall be
sent by certified or registered mail or by recognized overnight mail courier,
postage prepaid and addressed to such party at the address set forth below, or
at such other address as such party may designate by written notice to the other
party. Any such notice may be sent by facsimile, but shall in such case be
subsequently confirmed by a writing personally delivered or sent by certified or
registered mail or by recognized overnight mail courier as provided above. All
notices shall be deemed to have been given either at the time of the receipt
thereof by the person entitled to receive such notice at the address of such
person for purposes of this Section 6.4, or, if mailed by registered or
certified mail or with a recognized overnight mail courier, two days after
deposit with the United States Post Office or the day following deposit with
such overnight mail courier, if postage is prepaid and the mailing is properly
addressed, as the case may be.

 

If to the Company:

 

GROUP Business Software AG

Hospitalstrasse 6

99817 Eisenach Germany

Attn: Chief Executive Officer



T: +49-3691-7353-0

 

5

 

 

If to the Lender:

 

GBS Enterprises Incorporated
585 Molly Lane
Woodstock, GA 30189
Attn: Chief Executive Officer
T: (404) 474-7256

 

6.6           Entire Agreement. This Agreement and the Note constitute the
entire understanding and agreement among the parties with regard to the subject
hereof and thereof.

 

6.7           Amendments and Waivers. Any term of this Agreement or the Note may
be amended or waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and
Lender.

 

6.8           Waiver of Jury Trial. EACH OF THE COMPANY AND THE LENDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION
IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES. A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF
THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY COURT.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Note Purchase Agreement as of
the date first above written.

 

  GROUP BUSINESS SOFTWARE AG       By:       Name: Joerg Ott    
Title:  Vorstand

 

LENDER:

 

GBS ENTERPRISES INCORPORATED         By:       Name: Gary D. MacDonald    
Title:   Chief Executive Officer  

 

 

 

 

SCHEDULE A

 

None.

 

A-1

 

